                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


K.M.,1

                          Plaintiff,

vs.                                                    Case No. 19-1160-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                               MEMORANDUM AND ORDER

        On June 15, 2015, plaintiff filed applications for social

security       child’s     insurance      disability       benefits    and      for

supplemental       security     income    benefits.     Plaintiff     alleged    a

disability onset date of December 16, 2014.               The applications were

denied     initially     and    on   reconsideration.       An   administrative

hearing was conducted on October 4, 2017.              The administrative law

judge (ALJ) considered the evidence and decided on February 14,

2018 that plaintiff was not qualified to receive benefits.                   This

decision has been adopted by defendant.               This case is now before

the court upon plaintiff’s request to reverse and remand the

decision to deny plaintiff’s applications for benefits.




1   The initials are used to protect privacy interests.

                                         1
I.   STANDARD OF REVIEW

      To qualify for disability benefits, plaintiff must establish

that before she reached the age of 22 she was “disabled” under the

Social Security Act.   To be “disabled” means that the claimant is

unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which .

. . has lasted or can be expected to last for a continuous period

of not less than 12 months.”      42 U.S.C. § 423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.   Berryhill,   139    S.Ct.   1148,   1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).        This

standard is “not high,” but it is “more than a mere scintilla.’”

Id. (quoting Consolidated Edison, 305 U.S. at 229).         It does not

require a preponderance of the evidence.       Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).      The court must examine the record as

a whole, including whatever in the record fairly detracts from the

weight of the defendant’s decision, and on that basis decide if

substantial evidence supports the defendant’s decision.         Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

                                    2
Cir. 1991)).            The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.              Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).                        The court reviews

“only the sufficiency of the evidence, not its weight.”                          Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 12-24).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                            (Tr. 13-14).

First, it is determined whether the claimant is engaging in

substantial gainful activity.                Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments        meet    or    medically       equal    the    criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines      the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any     other      work   considering        his   or   her   residual

functional capacity, age, education and work experience.

                                               3
       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                      At step

five, the burden shifts to the Commissioner to show that there are

jobs    in   the    economy   with   the       claimant’s    residual    functional

capacity.          Id.   In   this   case,       the   ALJ   decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.

       The ALJ made the following specific findings in her

decision.     First, plaintiff was born in 1994 and had not reached

the age of 22 as of the alleged onset of her disability.                   Second,

plaintiff has not engaged in substantial gainful activity since

December 26, 2014, the alleged onset date.                   Third, plaintiff has

the    following     severe   impairments:          Landau    Kleffner    Syndrome,

borderline     intellectual      functioning,          cognitive   disorder    not

otherwise specified and rule-out psychotic disorder.                       Fourth,

plaintiff does not have an impairment or combination of impairments

that meet or medically equal the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. Fifth, plaintiff has the residual

functional capacity (RFC) to perform a range of medium work as

defined in 20 C.F.R. 404.1567(a) and 416.967(c).                 Also, plaintiff:

       can understand, remember and apply simple instructions
       and can maintain concentration, persistence and pace for
       simple, routine and repetitive tasks that are not
       performed at a fast-paced production rate or as an
       integral part of a team. [Plaintiff] can occasionally

                                           4
     interact with the general public. [Plaintiff] can adapt
     to changes in the work environment that are consistent
     with the aforementioned limitations.

(Tr. 17).

     Sixth, the ALJ found that plaintiff has no relevant work.

Finally, based upon the testimony of a vocational expert, the ALJ

decided     that   considering          plaintiff’s    age,     education,      work

experience and residual functioning capacity, plaintiff could

perform jobs that exist in significant numbers in the national

economy,    such   as    salvage    laborer,     lab    equipment     cleaner   and

packager.

III. DISCUSSION

     Plaintiff’s argument to reverse and remand the denial of

benefits    concerns      the    ALJ’s    consideration    of    a    consultative

psychological evaluation by Dr. Gary Hackney.                   The consultative

examination was conducted in December 2012 which was approximately

two years before the alleged onset date of disability.

     Dr. Hackney found that plaintiff had no trouble walking,

sitting or standing; that her speech was understandable; that her

thought processes were logical, linear and goal-directed although

slow; and that there were no signs of psychosis or perceptual

abnormalities.          (Tr.    394).     He   also    found   that    plaintiff’s

abstraction skills were poor but her judgment was typical of

individuals functioning at the borderline range of intelligence.




                                           5
Id.   Dr. Hackney diagnosed plaintiff with adjustment disorder with

anxiety and borderline mental functioning.            Id.   He concluded:

      [Plaintiff] has been volunteering at Goodwill and
      maintaining a steady position there. She is able to get
      along well with others and has maintained numerous
      friendships and a boyfriend for over a year. [She] is
      able to maintain adequate relationships with coworkers
      and supervisors. She is able to adapt to changes in a
      typical work environment.    She can make simple work
      decisions and perform and understand simple tasks but
      not in an average amount of time.       She can sustain
      concentration over an eight-hour day in at least routine
      activity.   She would not [b]e able to meet a work
      schedule with average performance demands.

      [She] is unable to manage her own finances.

(Tr. 394-95).

      The ALJ cited Dr. Hackney’s report as noting that plaintiff’s

thought processes had been described as logical, linear and goal-

directed. (Tr. 16). The ALJ also cited Dr. Hackney’s test results

showing that plaintiff had a full-scale IQ score of 72 and that

the   doctor    diagnosed   plaintiff   with     borderline     intellectual

functioning.      (Tr.   19).    The    ALJ    said    this   diagnosis     was

“commensurate with” the findings of Dr. Greg Smith in 2015.               The

ALJ did not address Dr. Hackney’s finding that plaintiff would not

be able to satisfy a work schedule with average performance

demands.

      Plaintiff contends that this matter should be reversed and

remanded because the ALJ failed to weigh Dr. Hackney’s opinion

regarding plaintiff’s work capacity.          Social Security regulations



                                    6
require that “every medical opinion we receive” be evaluated,

“[r]egardless of its source.”              20 C.F.R. §404.1527(c).          This

requirement, stated in other words, has been applied to opinions

that predate the alleged onset date of disability.                 In Hamlin v.

Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004), the court remarked

that:      “even if a doctor’s medical observations regarding a

claimant’s allegations of disability date from earlier, previously

adjudicated periods, the doctor’s observations are nevertheless

relevant to the claimant’s medical history and should be considered

by the ALJ.”     The court, in Hamlin, reversed and remanded a denial

of benefits because, after meticulous consideration, the court

concluded     that   the   ALJ     improperly       evaluated     two   treating

physicians’    opinions    which    were    given    prior   to   the   relevant

coverage period.2    The treating physician’s opinions reflected the

claimant’s lengthy history of pain and range of motion issues, and

referred to x-rays showing a compression fracture of several

cervical vertebrae.        There was no indication that the opinions

were not relevant simply because they predated the alleged date of

disability.

        Similarly, in Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th

Cir. 2008), the Tenth Circuit held that it was “error” for the ALJ

not to acknowledge medical evidence created before the onset date


2 The Commissioner argued that evaluating the opinions would reopen the
adjudication of a previously rejected claim, but the Tenth Circuit rejected
this argument. Id. at 1215-16 n. 8.

                                      7
of disability because Social Security regulations (20 C.F.R. §§

404.1520(a)(3) and 416.920(a)(3)) require the ALJ to “consider all

evidence in [the]case record when [he] makes a determination or

decision whether [claimant is] disabled” and because the Tenth

Circuit “requires the ALJ to discuss ‘the significantly probative

evidence he rejects.’”   Id. (quoting Clifton v. Chater, 79 F.3d

1007, 1010 (10th Cir. 1996)).    This portion of the Clifton decision

was also quoted in Hamlin, 365 F.3d at 1217.       In Carpenter, the

court faulted the ALJ for failing to acknowledge evidence of

multiple back and neck problems starting when the claimant was two

years old and continuing into adulthood.      This included evidence

(used as background for the opinion of a pain specialist) that a

tumor was removed from the claimant’s back at T-11 when she was

less than two years old and that this tumor was treated with

chemotherapy and radiation.     This evidence was considered relevant

because there was an issue for the purpose of applying Listing

12.05C as to whether the claimant had a physical impairment other

than an admitted mental impairment.

     Other cases recognize the potential relevance of evidence

predating the alleged onset date of disability and the requirement

to evaluate such evidence.        These cases include:    DeBoard v.

Commissioner of Social Security, 211 Fed.Appx. 411, 414 (6th Cir.

2006)(“We do not endorse the position that all evidence or medical

records predating the alleged date of the onset of disability ...

                                   8
are necessarily irrelevant.... We recognize that evidence ...

predating the onset of disability, when evaluated in combination

with later evidence, may help establish disability.”); Burks–

Marshall    v.    Shalala,     7    F.3d       1346,   1348     n.   6    (8th   Cir.

1993)(“Evidence from the record of a prior claim may be relevant

to a claim of disability with a later onset date.”); Frustaglia v.

Sec'y of Health & Human Servs., 829 F.2d 192, 193 (1st Cir.1987)

(noting that “the ALJ is entitled to consider evidence from a prior

denial for the limited purpose of reviewing the preliminary facts

or cumulative medical history necessary to determine whether the

claimant was disabled at the time of his second application”); see

also, e.g., Teresa V. N. v. Saul, 2019 WL 4750587 *4 (N.D.Okla.

9/30/2019);      Howry   v.    Saul,     2019     WL   4739687       *3   (W.D.Okla.

9/27/2019);      Schoonmaker       v.   Berryhill,     2017     WL    4422597    *3-4

(W.D.Okla 10/5/2017); Austin v. Colvin, 2015 WL 1209384 *4-5

(E.D.Okla. 3/17/2015); Brown v. Colvin, 2015 WL 4390252 *9 (D.Kan.

7/15/2015); Breckenridge v. Astrue, 2011 WL 3847179 *4 (D.Kan.

8/30/2011).

     In opposition, defendant relies primarily upon an unpublished

decision:     Arterberry v. Berryhill, 743 Fed.Appx. 227 (10th Cir.

2018).    In Arterberry, the claimant’s treating physician rendered

an opinion that the claimant “had no ability to accept work-related

instructions     or   respond      appropriately       to     criticism    and   only

limited     abilities    in     the     areas     of   attendance/punctuality,

                                           9
attention/concentration,   decisionmaking,     performance,     coworker

interactions, coping with stress, and responding to work changes.”

Id. at 229.    The ALJ discounted this opinion in part because it

was inconsistent with the physician’s own examinations showing

“essentially normal mental status testing” and because plaintiff’s

treatment involved nothing more than basic medication with no

hospitalization or counseling services.       Id.    In support of the

treating physician’s opinion, claimant argued that the ALJ erred

by failing to evaluate or even mention a consultative mental

examination which predated the claimant’s alleged onset date of

disability.    The   consultative    examination    concluded   that   the

claimant would likely require structure, supervision and support

to meet the demands of a work environment because of the claimant’s

anxiety, depressive symptoms, impaired concentration and short-

term memory.

     The Tenth Circuit rejected this argument stating:

     [Claimant] cites no authority, and we have found none,
     requiring an ALJ and agency reviewers to discuss the
     opinions of a consultative examiner from a prior
     disability proceeding—one that may have involved
     different medical issues and evidence, and that resulted
     in a denial of benefits. Indeed, an ALJ is not even
     required to discuss every piece of evidence in the
     ongoing disability proceeding, so long as the record
     shows she considered all of the evidence. See Clifton v.
     Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). Further,
     it is unclear whether [the consultative examiner’s]
     opinions actually support [the treating physician’s]
     defined limitations or undermine the ALJ’s RFC findings
     in any significant way. Even if [the consultative
     examiner’s] opinions “may ... have supported contrary

                                    10
     findings, we may not displace the agency’s choice
     between two fairly conflicting views.” Oldham v. Astrue,
     509 F.3d 1254, 1257-58 (10th Cir. 2007) (quotation and
     brackets omitted).

Id. at 230.

     The court construes the Arterberry decision as following the

Clifton principles which require an ALJ to discuss significantly

probative evidence he or she rejects, and require that the ALJ

must consider, but need not discuss, every piece of evidence.   79

F.3d at 1009-1010.   The Tenth Circuit, in Arterberry, appears to

have decided that the claimant had not shown the consultative

examiner’s report was significantly probative in supporting the

opinion of the treating physician.   In the words of the court, the

opinion “may have involved different medical issues and evidence,”

so it was “unclear” whether it “actually support[ed]” the treating

physician’s findings or “undermine[d] the ALJ’s RFC findings in

any significant way.”

     Here, upon review, the court holds that Dr. Hackney’s opinion

that plaintiff could not perform simple tasks in an average amount

of time or meet a work schedule with average performance demands

is significantly probative evidence which is contrary to the ALJ’s

RFC findings.    Consistent with Clifton, Hamlin, Carpenter and

Social Security regulations, the ALJ should have evaluated and

discussed this evidence.   The ALJ’s failure to do so constituted

a legal error.


                                11
       Finally, defendant argues that substantial evidence supports

the   decision   to   deny   benefits   whether   or   not     the    ALJ   fully

considered and evaluated Dr. Hackney’s report.              Defendant supports

this argument in part by citing Biestek v. Berryhill, 139 S.Ct.

1148, 1154 (2018) where the Court stated that the substantial

evidence standard was “not high.”          Although part of plaintiff’s

argument in this case asserts that substantial evidence to deny

benefits is absent, plaintiff’s main contention is that the ALJ

failed to apply the correct legal standards.           The court is obliged

to consider whether the correct legal standards were followed in

addition to deciding whether substantial evidence supports any

factual findings.      See Golden-Schubert v. Commissioner, SSA, 773

Fed.Appx. 1042, 1046 (10th Cir. 2019)(citing Hamlin, 365 F.3d at

1214).     Here, we find that a legal error was committed which

requires the court to reverse and remand the decision to deny

benefits.

IV. CONCLUSION

       For the above-stated reasons, the court directs that the

decision of the Commissioner is reversed and that judgment shall

be    entered   pursuant   to   sentence   four   of   42    U.S.C.   §     405(g)

remanding the case for further proceedings consistent with this

memorandum and order.




                                     12
IT IS SO ORDERED.

Dated this 7th day of January, 2020, at Topeka, Kansas.


                    s/Sam A. Crow
                    Sam A. Crow, U.S. District Senior Judge




                          13
